DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11, and 16 are amended.
Claim 7 is canceled.
Claims 1-6 and 8-20 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 25, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Response to Remarks
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-9, 11-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0167882 to Aydar et al. in view of U.S. Patent Pub. No. 2008/0178302 to Brock et al., NPL Online Piracy in Numbers – Facts and Statistics (hereinafter, “Online Piracy”), and U.S. Patent Pub. No. 2014/0337778 to Armitage.
Per Claim 1: Aydar discloses:
A computer-implemented method comprising: (see Aydar at Abstract: Systems, methods and apparatus for resolving disputes regarding digital media files stored in an open copyright database.)
receiving, by a computing system, a first content item uploaded by a first user; (see Aydar at ¶ 141: In module 356 the system receives a batch download of files and associated metadata from a rightsholder.)
updating, by the computing system, content ownership information to associate the first content item with the first user; (see Aydar at ¶ 159: In module 598 the system receives instructions from a rightsholder as to ownership assertion. In module 600 the system updates the file states and database as necessary.)
providing, by the computing system, the first user with content item analytics pertaining to the first content item in a content item analytics interface comprising [[the ranked list]] in a first window (e.g., Overview 428) of a plurality of windows and a list of the content items (e.g., All Tracks) at least partially owned by the first user in a second window (e.g., My Catalog page 484) of the plurality of windows; (see Aydar at ¶ 147: FIG. 24 shows a screen-shot of an overview page 426 for a rightsholder. The options available to the rights holder are “Overview” 428, “Account Manager” 430, “My Catalog” 432, “All Works” 434, and “Use Terms” 436.  See also ¶ 153: FIG. 28 is an example of a screen-shot 482 provided by the interface of the system. FIG. 28 shows a “My Catalog” page 484 for a rightsholder. In this example, the page 484 displays an “All Tracks” feature 486. This includes the track title 488, the artist of the media track 490, the recording 492, and the composition 494.)
providing, by the computing system, information associated with scope of rights held by the first user for the list of content items in the second window based on a first interaction with the second window, and (see Aydar at ¶ 154: FIG. 29 is an example of a screen-shot 498 that provides further information regarding the tracks displayed in FIG. 28 under the My Catalog heading 500.  The applicable use terms 506 stores the information that relates to the rules by which the track must be used. For example, do not sell the track in Japan, or do not sell this track on Napster.  See also FIG. 29: After clicking (e.g., first interaction) on track displayed in “My Catalog”, applicable use terms (e.g., information associated with cope of rights) is displayed in the “My Catalog” (e.g., second window).)
providing, by the computing system, information associated with scope of rights, [[generated revenue, and unauthorized uses]] for the first content item of the content items in the second window based on a second interaction (e.g., clicking on Recording Rights and/or Composition Rights links) with the first content item of the content items in the second window. (see Aydar at ¶ 154: Also included in track information 502 are links that allow acess to the Recording Rights and the Composition Rights.  See also ¶ 166: In module 702 the system displays to the rights-holder earned income and the calculated lost income for a track and a message relateing to the rule discrepancies related to the sale of the track.)
However, Aydar fails to disclose, but Brock, an analogous art of determining unauthorized uses of digital content, discloses:
performing, by the computing system, content match processing to determine a number of unauthorized uses of the first content item, wherein the content match processing applies one or more digital processing techniques; (see Brock at ¶ 45: In some embodiments, matching engine 120 finds matches to controlled content by comparing controlled content from controlled content store 116 with monitored content from monitored content store 118 based on matching techniques including technical factors, compliance factors, and other factors, as more fully detailed below.  See also ¶ 70: At 210, use of controlled content is detected. In some embodiments, 210-213 are performed by matching engine 110 in system 100. In some embodiments, detection is based on various criteria associated with technical factors that may result from searching at 208. An example of a technical factor is a similarity score. A similarity score is a measure of the similarity between two content objects and may be computed in a variety of ways. For example, the Levinstein distance is a similarity score. In some embodiments, if similarity scores meet one or more criteria, use of controlled content is detected. The criteria may be configurable by the user or administrator. One or more similarity scores may be computed for a controlled object and candidate object to represent various characteristics of the content. In some embodiments, one or more similarity scores may be weighted and combined into a single similarity score.  See also ¶¶ 62-63, 66-69)
providing, by the computing system, the first user with content item analytics pertaining to the first content item in a content item analytics interface comprising the list [of unauthorized uses]. (see Brock at ¶¶ 130-132: In the example shown, a content owner owns a collection of photography related content, including images of cameras and text descriptions of cameras. The search results are shown in a grid based layout. In each grid cell, a controlled content object and a match content object are shown, where it has been determined that the match content object is similar to the controlled content object based on a similarity score and a non-compliance score. As shown, in grid cell 502, the controlled image (camera1) and the match image (camera2) have a similarity score of 98 and a non-compliance score of 88. In some embodiments, data displayed includes one or more of the following: similarity score, non-compliance score, URL of the match content object, percent of the controlled object copied, percent of the controlled text copied, the number of controlled images copied, the date found, whether there is advertising on the page, etc. In the case of text, a portion of the copied text is displayed along with the controlled text in grid cell 504.  In some embodiments, rather than or in addition to reporting a score, a binary flagging (e.g., “interesting” or not) is reported. For example, a score that aggregates similarity, non-compliance, and/or other factors into a combined/summary score may be displayed. In some embodiments, if there is more than one matched content object, then the additional matched content objects are displayed using a 3D graphical effect indicating there are multiple pairs. Using forward and back arrows, the user can cycle through the various pairs. In some embodiments, the pairs are displayed in descending similarity score order.  See also ¶ 140: A user can group content into categories, such as categories associated with the user's blog, camera reviews, the user's eBay account, and all files. In various embodiments, content may be grouped in folders, by tags, or in any other appropriate way. A list of controlled content (e.g., URLs, paths) associated with the category may be displayed, including the number of content objects associated with the controlled content, when the content objects were last archived (e.g., placed in controlled content store 116), rules associated with each content object, and the number of matches found for the content object(s).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar so to determine and display a number of unauthorized uses of content owned by a rightsholder as disclosed in Brock.  One of ordinary skill in the art would have been motivated to do so to give rightsholders a more complete picture of how their content is being used.
However, the combination of Aydar and Brock fails to disclose, but Online Piracy, an analogous art of unauthorized uses of digital content, discloses:
ranking, by the computing system, the first content item among content items at least partially owned by the first user based on the number of unauthorized uses of the first content item in comparison with respective numbers of unauthorized uses of the content items to generate a ranked list of content items with unauthorized uses for the first user; (see Online Piracy at pp. 4-5: displaying ranked lists of the most pirated movies, TV shows, and video games).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brock to list the contents based on unauthorized uses as disclosed in Online Piracy.  One of ordinary skill in the art would have been motivated to do so to enable a user to more easily identify the most pirated content.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar so that it displays generated revenue (disclosed in Aydar) and the number of unauthorized uses (disclosed in Brock/Online Piracy) as it is simply a matter of design choice as to which data to display in response to the second interaction.
However, the combination of Aydar, Brock, and Online Piracy fails to disclose, but Armitage, an analogous art of graphically displaying analytics information, discloses:
wherein the plurality of windows in the content item analytics interface are simultaneously presented, present content item analytics, and are links to additional information associated with the content item analytics, and wherein content items listed in the plurality of windows are links to additional information associated with the content items; (see Armitage at ¶ 71: The panel 605 is a kind of dashboard that depicts a number of available dashboards 610 available within the panel 605, which may be referred to herein as a main panel. As shown, each one of the available dashboards 610 may be represented by a selected visual analytic that is representative of the information or analytics available within each of the respective dashboards 610.  See also ¶ 79: In some embodiments, each one of the visual analytics may also include additional controls that can be employed to drill down into the data underlying visual analytic. For example, as depicted in FIG. 11, one of the single point type visual analytics 810-5 in channel 1013-1 may be selectable by a touch or gesture on or around the visual analytic 810-5. Upon selection of a particular visual analytic, the dashboard manager may enlarge the visual analytic to generate a different or more detailed representation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical representation of information in Aydar with the interactive dashboard disclosed in Armitage.  One of ordinary skill in the art would have been motivated to do so to enable anyone to create customized analytic dashboard without requiring technical expertise.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites and Aydar further discloses:
A system comprising: at least one processor; and a memory storing instructions (see Aydar at ¶ 108: The computer system 154 includes a processor 156, which can be a conventional microprocessor such as an Intel Pentium microprocessor or Motorola Power PC microprocessor. Memory 164 is coupled to the processor 156 by a bus 174.)

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites and Aydar further discloses:
A non-transitory computer-readable storage medium including instructions (see Aydar at ¶ 110: The non-volatile storage 166 is often a magnetic hard disk, an optical disk, or another form of storage for large amounts of data. Some of this data is often written, by a direct memory access process, into memory 164 during execution of software in the computer system 154.)

Per Claims 2, 12, and 17: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  Aydar further discloses:
wherein the content item analytics comprise revenue information for the first content item. (see Aydar ¶ 166: In module 702 the system displays to the rights-holder earned income and the calculated lost income for a track and a message relateing to the rule discrepancies related to the sale of the track.)

Per Claims 4, 14, and 19: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claims 1, 11, and 16, from which claims 4, 14, and 19 depend, respectively.  Aydar further discloses:
wherein the content item analytics comprise ownership information. (see Aydar at ¶ 167: Information 710 displays all the rights-holders who have asserted rights to or claimed ownershiop of the displayed track.)

Per Claims 5, 15, and 20: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  Aydar further discloses:
wherein the ownership information comprises details regarding rights of the first user in the first content item. (see Aydar at ¶ 154: Also included in track information 502 are links that allow acess to the Recording Rights and the Composition Rights.)

Per Claim 6: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claim 4, from which claim 6 depends.  Aydar further discloses:
wherein the ownership information comprises details regarding other content owners that own rights in the first content item. (see Aydar at ¶ 167: Information 710 displays all the rights-holders who have asserted rights to or claimed ownershiop of the displayed track.  See also FIG. 40: Rightsholders include Atlantic Records, Sony Music Group, and Warner Brothers)

Per Claim 8: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claim 1, from which claim 8 depends.  However, the combination of Aydar and Brock fails to disclose, but Online Piracy discloses:
wherein the unauthorized use information comprises unauthorized use information for a plurality of geographic regions. (see Online Piracy at pp. 2-3: depicts piracy statistics for a variety of regions and countries)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar to include information regarding unauthorized uses for a plurality of geographic regions as disclosed in Online Piracy.  One of ordinary skill in the art would have been motivated to do so to provide rightsholders greater details regarding unauthorized use of content they own.

Per Claim 9: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claim 1, from which claim 9 depends.  Aydar further discloses:
wherein the content item analytics comprise dispute results information for the first content item. (see Aydar at ¶ 165: In module 684 the dispute is resolved and this information is entered into the system. In module 686 the system updates the open copyright database with the correct rights-holder information and notifies all users.)

Claims 3, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydar, Brock, Online Piracy, and Armitage as applied to claims 2, 12, and 17 above, and further in view of U.S. Patent Pub. No. 2017/0193022 to Xu et al.
Per Claims 3, 13, and 18: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claims 2, 12, and 17, from which claims 3, 13, and 18 depend, respectively.  However, the combination of Aydar, Brock, Online Piracy, and Armitage fails to disclose, but Xu, an analogous art of content organization, discloses:
wherein the revenue information comprises revenue information for a plurality of geographic regions. (see Xu at ¶ 40: FIGS. 4-6 depict an exemplary application of one disclosed embodiment of generating a monthly sales report by region.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar so that revenues are shown per region as disclosed in Xu.  One of ordinary skill in the art would have been motivated to do so to enable a rightsholder to know where the content has been most successfully monetized.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydar, Brock, Online Piracy, and Armitage as applied to claim 1 above, and further in view of NPL Patexia Insight (dated August 23, 2016).
Per Claim 10: The combination of Aydar, Brock, Online Piracy, and Armitage discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Aydar, Brock, Online Piracy, and Armitage fails to disclose, but Patexia Insight, an analogous art of unauthorized use of intellectual property, discloses:
ranking the first content item based on at least one of a number of disputes associated with at least one of the content items or revenue associated with the content items. (see Patexia Insight at p. 2: ranks the most litigated patents by number of cases.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brock to rank the content based on the number of disputes as disclosed in Patexia Insight.  One of ordinary skill in the art would have been motivated to do so to enable a content owner to more easily keep track of which content is most often subject to dispute. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2005/0015333 discloses systems and techniques relating to software for enterprise change, in particular to merger and acquisition processes and tools for one or more organizations. A method includes providing a single logical physically distributed information system across one or more information systems of at least two enterprises, wherein the enterprises are being combined, and providing a user interface to access the single logical physically distributed information system to execute one or more merger activities of the enterprises, the merger activities comprising a sales-related integration and a management of sales support activities, the sales support activities comprising addressing one or more customer issues for customer retention.
U.S. Patent Pub. No. 2016/0092038 discloses providing interactivity to one or more components (e.g., windows, dialog boxes, tool bar, etc.) in a visual analyzer application while blocking interactivity for other components displayed on a GUI of the application. A contribution mechanism can be leveraged where a broadcast message can be sent to various components displayed on the GUI of the application. The various components within the application can then indicate whether they would like to be kept interactive during a triggering event (e.g., upon selection of a certain component). Upon receiving the indication that the components would like to remain interactive, the application allows those components to remain interactive while preventing access to other components in the GUI.
U.S. Patent No. 5,874,958 discloses a sliding panel configured along an edge of a GUI is associated with an application. When a panel activation event occurs, the panel slides into view, allowing the user to view the information generated by the application and to interact with the configured application. The panel automatically closes when a panel deactivation event occurs. Multiple panels can be attached to each edge of the GUI. The GUI is maintained such that the GUI representation of the sliding panel is always visible and accessible in a first portion of the GUI. A second portion of the GUI can be used to display workspace output. The content of the first portion of the GUI remains constant as a user switches from one workspace to another. The content of the first portion of the GUI therefore remains accessible from any workspace.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685           

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685